DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-38 are pending in this application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 (in part), 2-14, 36 and 37-38 (both in part), drawn to an epidermal growth factor receptor (EGFR) family tyrosine kinase inhibitor, wherein the EGFR family tyrosine kinase inhibitor is a compound of formula (I); a pharmaceutical composition comprising the EGFR family tyrosine kinase inhibitor; and a method of treating a subject with an effective amount of EGFR family tyrosine kinase inhibitor of formula (I).

Group II, claim(s) 1 (in part), 15-28, and 37-38 (both in part), drawn to an epidermal growth factor receptor (EGFR) family tyrosine kinase inhibitor, wherein the EGFR family tyrosine kinase inhibitor is a compound of formula (II); and a method of treating a subject with an effective amount of EGFR family tyrosine kinase inhibitor of formula (II).

Group III, claim(s) 1 (in part), 29-35, and 37-38 (both in part), drawn to an epidermal growth factor receptor (EGFR) family tyrosine kinase inhibitor, wherein the EGFR family tyrosine kinase inhibitor is a compound of formula (III); and a method of treating a subject with an effective amount of EGFR family tyrosine kinase inhibitor of formula (III).



Note: Group IV is a phantom group and represents numerous compounds within the scope of EGFR family tyrosine kinase inhibitor as defined in claim 1.  If Group IV is elected, election of a specific EGFR family tyrosine kinase inhibitor disclosed in the specification is required.
The different inventions are drawn to structurally dissimilar compounds.  They are made independently and used independently.  They would be expected to raise different issues of patentability if a compound of Group I was anticipated, the anticipatory reference would not necessarily render obvious the other Groups II-IV or vice-versa.  Further, there is no common technical feature in inventions of Groups I-IV, and they do not share the same substantive special technical feature as required by PCT Rules 13.2 and 13.3.  They are not art recognized equivalents and require separate burdensome searches in patent databases and literature.  
Unity of invention exists only with certain categories of invention as set forth in PCT Rule 13.  Note that compounds, corresponding composition, and a method of use are considered to form a single inventive concept as required by PCT Rule 13.1, 37 CFR 1.475(d).  Additional Groups drawn to compounds as outlined above are not so linked as they would require separate searches in the prior art and would be expected to raise different issues of novelty and nonobviousness.  See PCT Rule 13.3 and 37 CFR 1.141(a), the latter of which states two or more independent, distinct inventions may not be claimed in one application.
Under PCT Rule 13.2, there are three particular situations for which the method for determining unity of invention:

(ii) so-called “Markush practice”; and
(iii) intermediate and final products.
The instant situation comes under “Markush practice” wherein the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.
When the Markush grouping is for alternatives of chemical compounds, they are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity, and
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives, or
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
In the current situation, the inventions are not connected by a single general inventive concept (PCT Rule 13.1) for the following reasons:
The single general inventive concept connecting all the groups of inventions is the provision of a compound which is an inhibitor of EGFR family tyrosine kinase.  The instant general concept is already known, see for example, Lee et al., US 2010/0179120, which discloses compounds that are inhibitors of EGFR and structurally analogous to compounds of formula (I) of instant claims.
In view of lack of unity of invention, the requirement for restriction for examination purposes indicated is proper.
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 

Election of Species:
In addition to the election of a single group, applicants are required to elect a single species1 within the elected group.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
As disclosed in the specification examples, see the compounds of Examples 1-7; or the compounds recited in claims 14 and 28. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 30, 2021
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A “species” in this case is a specific compound disclosed in the specification, for example, representing formula (I) in case of Group I, wherein the variables A, R1, R2, R3, etc. specifically defined.